Exhibit 10.9.14

Form of Restricted Share Unit Agreement [graded vesting]
For Non-U.S. Employees
Under the Teradata 2012 Stock Incentive Plan
You have been awarded a number of restricted share units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
1.One-third of the Share Units will become non-forfeitable (“Vested”) on each of
the first three anniversaries of the Date of Grant (each such anniversary a
“Vesting Date”), subject to such rounding conventions as may be implemented from
time-to-time by the third party Plan administrator, and provided that you are
continuously employed by Teradata or any of its affiliate companies (referred to
collectively herein as “Teradata”) until each such Vesting Date.
2.If your employment with Teradata terminates prior to a Vesting Date due to (i)
your death, or (ii) a disability for which you qualify for benefits under the
Teradata Long-Term Disability Plan or another long-term disability plan
sponsored by Teradata (“Disability”), then, upon such termination of employment,
the remaining unvested Share Units will become fully Vested. If your employment
with Teradata terminates prior to a Vesting Date due to (a) your Retirement, or
(b) a reduction-in-force, then, upon such termination of employment, a pro rata
portion of the Share Units will become fully Vested. For purposes of this
Agreement, “Retirement” means termination by you of your employment with
Teradata (other than, if applicable to you, for Good Reason (as described below)
following a Change in Control) at or after age 55 with the consent of the
Compensation & Human Resource Committee of the Teradata Board of Directors (the
“Committee”), unless otherwise provided for by mandatory local law provisions.
The pro rata portion of the Share Units that will become fully Vested will be
determined by multiplying (x) the number of unvested Share Units that would have
vested on the next Vesting Date had you remained employed with Teradata by (y) a
fraction, the numerator of which is the number of full and partial months of
employment you completed commencing with the Vesting Date that occurred
immediately prior to your termination (or, if none, commencing on the date of
grant of this award (“Date of Grant”)), and the denominator of which is twelve
(12) months (subject to such rounding conventions as may be implemented from
time-to-time by the third party Plan administrator). For purposes of determining
any pro rata Vesting of your Share Units, your period of employment with
Teradata shall not include any leave of absence, other than an approved leave of
absence from which Teradata reasonably expects that you will return to perform
services for Teradata.
Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted Share Unit award is not assumed,
converted or replaced by the continuing entity, the remaining unvested Share
Units shall become fully Vested immediately prior to the Change in Control. In
the event of a Change in Control wherein this restricted Share Unit award is
assumed, if your employment is terminated by Teradata other than for Cause or
Disability during the twenty-four (24) months following the Change in Control,
the remaining unvested Share Units shall become fully Vested immediately upon
your termination of employment. If you are a participant in the Teradata Change
in Control Severance Plan, a Teradata Severance Policy or a similar arrangement
that defines “Good Reason” in the context of a resignation following a Change in
Control and you terminate your employment for Good Reason as so defined within
twenty-four (24) months following a Change in Control, the remaining unvested
Share Units shall become fully Vested immediately upon your termination of
employment.

    

--------------------------------------------------------------------------------



To the extent that the Share Units have not yet vested pursuant to Sections 1
and 2 above, they shall be forfeited automatically without further action or
notice, if you cease to be employed by Teradata prior to an applicable Vesting
Date other than as provided in this Section 2.
3.Except as may be otherwise provided in this Section 3, when Vested, the Share
Units will be paid to you within 30 days after each applicable Vesting Date in
Shares (such that one Share Unit equals one share of Teradata Common Stock).
To the extent that you are a U.S. taxpayer, the Share Units become Vested
pursuant to Section 2 of this Agreement and your right to receive payment of
Vested Share Units constitutes a “deferral of compensation” within the meaning
of Section 409A of the Code, then payment of such Share Units shall be subject
to the following rules: (i) the Share Units will be paid to you within 30 days
after the earlier of (a) your “separation from service” within the meaning of
Section 409A of the Code, or (b) the applicable Vesting Date; (ii)
notwithstanding the foregoing, if the Share Units become payable as a result of
your “separation from service” within the meaning of Section 409A of the Code
(other than as a result of death), and you are a “specified employee” as
determined under Teradata's policy for determining specified employees on the
date of your separation from service, the Share Units shall be paid on the first
business day after the date that is six months following your “separation from
service” within the meaning of Section 409A of the Code; and (iii) Teradata may,
in its sole discretion and to the extent permitted by Treasury Regulation §
1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay all outstanding Share
Units to you within 30 days before or 12 months after a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of Teradata within the meaning of Section
409A of the Code.    
4.By accepting this award, unless disclosure is required or permitted by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this Section
4.
5.At all times before an applicable Vesting Date, the Share Units may not be
sold, transferred, pledged, assigned or otherwise alienated, except by will or
by the laws of descent and distribution upon your death. As soon as practicable
after a Vesting Date, Teradata will instruct its transfer agent and/or its third
party Plan administrator to record on your account the number of Shares
underlying the number of Share Units to be paid to you in Shares and such Shares
will be freely transferable.
6.Any cash dividends declared before an applicable Vesting Date on the Shares
underlying the Share Units shall not be paid currently, but shall be converted
into additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s Common Stock on the Dividend Payment Date.
7.Regardless of any action Teradata or your employer who is a Teradata affiliate
(the “Employer”) takes with respect to any or all income tax, payroll tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you or deemed by Teradata or the Employer to
be an appropriate charge to you even if technically due by Teradata or the
Employer (“Tax-Related Items”), you acknowledge that the ultimate liability for
all Tax-Related Items is and remains your responsibility and may exceed the
amount actually withheld by Teradata or the Employer. You also agree

2



--------------------------------------------------------------------------------



that you solely are responsible for filing all relevant documentation that may
be required of you in relation to this award or any Tax-Related Items, such as
but not limited to personal income tax returns or reporting statements in
relation to the grant or vesting of this award or the subsequent sale of Shares
acquired pursuant to such award and the receipt of any dividends or Dividend
Units. You further acknowledge that Teradata and/or the Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Share Unit grant, including the grant,
vesting or settlement of the Share Units, the issuance of Shares upon settlement
of the Share Units, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or Dividend Units; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Share Units to reduce or eliminate your liability for such
Tax-Related Items or to achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, you acknowledge that Teradata and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to Teradata or the Employer, to
satisfy all Tax-Related Items. In this regard, you authorize Teradata and/or the
Employer, or their respective agents, at their discretion and pursuant to such
procedures as Teradata may specify from time to time, to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a)withholding from any wages or other cash compensation paid to you by Teradata
and/or the Employer;
(b)withholding otherwise deliverable Shares to be issued upon vesting/settlement
of the Share Units; or
(c)withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Share Units either through a voluntary sale or through
a mandatory sale arranged by Teradata (on your behalf pursuant to this
authorization).
To avoid negative accounting treatment, Teradata may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you shall be
deemed to have been issued the full number of Shares subject to the Vested Share
Units, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan. You shall pay to Teradata and/or the Employer any
amount of Tax-Related Items that Teradata and/or the Employer may be required to
withhold as a result of your participation in the Plan that cannot be satisfied
by the means previously described. Teradata may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
Section 7.
8.You understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that Teradata is neither responsible for any
foreign exchange fluctuation between your local currency and the United States
Dollar (or the selection by Teradata or the Employer in its sole discretion of
an applicable foreign currency exchange rate) that may affect the value of this
award (or the calculation of income or any Tax-Related Items thereunder) nor
liable for any decrease in the value of Shares or this award. In addition, the
ownership of Shares or assets and holding of bank or brokerage account abroad
may subject

3



--------------------------------------------------------------------------------



you to reporting requirements imposed by tax, banking, and/or other authorities
in your country, and you understand and agree that you solely are responsible
for complying with such requirements.
9.The Share Units will be forfeited if your employment is terminated by Teradata
for Cause or if the Committee determines that you engaged in misconduct in
connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded by the Committee
in its sole discretion and permitted by applicable law, you shall (i) return to
Teradata all Shares that you have not disposed of that have been acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment, and (ii) with respect to any Shares acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment and that you have disposed of, pay to Teradata in
cash the Fair Market Value of such Shares on the date acquired.
10.In exchange for the Share Units, you agree that during your employment with
Teradata and, to the extent applicable by law, for a period of twelve (12)
months after your termination of employment (or if applicable law mandates a
maximum time that is shorter than twelve months, then for a period of time equal
to that shorter maximum period), regardless of the reason for termination, you
will not, without the prior written consent of the Chief Executive Officer of
Teradata: (i) render services directly or indirectly to, or become employed by,
any Competing Organization (as defined in this Section 10 below) to the extent
such services or employment involves the development, manufacture, marketing,
sale, advertising or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by Teradata to its
customers and upon which you worked or in which you participated during the last
two (2) years of your Teradata employment; (ii) directly or indirectly recruit,
hire, solicit or induce, or attempt to induce, any exempt employee of Teradata
to terminate his or her employment with or otherwise cease his or her
relationship with Teradata; or (iii) solicit the business of any firm or company
with which you worked during the preceding two (2) years while employed by
Teradata, including customers of Teradata. If you breach the terms of this
Section 10, you agree that in addition to any liability you may have for damages
arising from such breach, any unvested Share Units will be immediately
forfeited, and, to the extent permitted by applicable law, you agree to pay to
Teradata the Fair Market Value of any Share Units that Vested or cash paid to
you in lieu of such Share Units during the twelve (12) months prior to the date
of your termination of employment. Such Fair Market Value shall be determined as
of each applicable Vesting Date. You understand and agree that Teradata has the
right to satisfy your obligation to refund the Fair Market Value of any Share
Units that Vested or cash paid in lieu of such Share Units by any method or
combination of methods described in Section 7.
As used in this Section 10, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.
11.In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by Teradata, it is discretionary in nature and it may be modified,
suspended or terminated by Teradata at any time; (b) the grant of the Share
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Share Units, or benefits in lieu of Share
Units, even if Share Units have been granted repeatedly in the past; (c) all
decisions with respect to future Share Unit grants, if any, will be at the sole
discretion of Teradata; (d) your participation in the Plan shall not create a
right to further employment

4



--------------------------------------------------------------------------------



with the Employer and shall not interfere with the ability of the Employer to
terminate your employment relationship at any time; (e) your participation in
the Plan is voluntary; (f) the Share Unit grant and the Shares subject to the
Share Units are not intended to replace any pension rights or compensation; (g)
the Share Unit grant is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to Teradata and which
is outside the scope of your employment contract, if any; (h) the Share Units
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way, to past
services for Teradata; (i) the Share Unit grant and your participation in the
Plan will not be interpreted to form an employment contract or relationship with
Teradata; (j) the future value of the underlying Shares is unknown and cannot be
predicted with certainty; (k) in consideration of the grant of the Share Unit,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Share Unit resulting from termination of your employment by Teradata (for
any reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release Teradata from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the award, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim; (l) in the
event of involuntary termination of your employment (whether or not in breach of
local labor laws), your right to receive Share Units and vest in Share Units
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include any period of “garden
leave” or similar period pursuant to local law); the Committee shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Share Unit grant; (m) Teradata is not providing any tax, legal
or financial advice, nor is Teradata making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares;
and (n) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
12.You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Share Unit grant materials by and among, as
applicable, the Employer and Teradata for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that Teradata and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize Teradata and the recipients which may assist
Teradata (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and

5



--------------------------------------------------------------------------------



processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
13.You understand and agree that you are responsible at all times for
understanding and following Teradata’s policies with respect to insider trading,
as well as any insider restrictions imposed by local law.
14.The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid, in whole or in part, it shall
be severed and shall not affect any other part of this Agreement, which will be
enforced as permitted by law.
15.The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee at any time.
16.The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 14 of the Plan.
17.In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.
18.You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such shares of common stock have been delivered to you in accordance with
Section 3 of this Agreement. The obligations of Teradata under this Agreement
will be merely that of an unfunded and unsecured promise of Teradata to deliver
Shares in the future following Vesting of the Share Units, and your rights will
be no greater than those of an unsecured general creditor. No assets of Teradata
will be held or set aside as security for the obligations of Teradata under this
Agreement.
19.The Share Units and the provisions of this Agreement are governed by, and
subject to, the laws of the State of Delaware, U.S.A. without reference to
principles of conflicts of law, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of Ohio and agree that such litigation shall be conducted only in
the courts of Montgomery County, Ohio or the federal courts for the United
States for the Southern District of Ohio, and no other courts, where this grant
of Share Units is made and/or to be performed.
20.Teradata may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.
21.If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.
22.Notwithstanding any provision herein, your participation in the Plan shall be
subject to any special terms and conditions as set forth in any appendix for
your country (the “Appendix”). Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such

6



--------------------------------------------------------------------------------



country will apply to you, to the extent Teradata determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.
23.By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.
24.Teradata reserves the right to impose other requirements on your
participation in the Plan, on the Share Units and any Shares acquired under the
Plan, to the extent Teradata determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



7



--------------------------------------------------------------------------------




Form of Restricted Share Unit Agreement [cliff vesting]
For Non-U.S. Employees
Under the Teradata 2012 Stock Incentive Plan


You have been awarded a number of restricted share units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
1.The Share Units will become non-forfeitable (“Vested”) on the third
anniversary of the Date of Grant (“Vesting Date”), provided that you are
continuously employed by Teradata or any of its affiliate companies (referred to
collectively herein as “Teradata”) until the Vesting Date.
2.If your employment with Teradata terminates prior to your Vesting Date due to
(i) your death, or (ii) a disability for which you qualify for benefits under
the Teradata Long-Term Disability Plan or another long-term disability plan
sponsored by Teradata (“Disability”), then, upon such termination of employment,
your Share Units will become fully Vested. If your employment with Teradata
terminates prior to your Vesting Date due to (a) your Retirement, or (b) a
reduction-in-force, then, upon such termination of employment, a pro rata
portion of the Share Units will become fully Vested. For purposes of this
Agreement, “Retirement” means termination by you of your employment with
Teradata (other than, if applicable to you, for Good Reason (as described below)
following a Change in Control) at or after age 55 with the consent of the
Compensation & Human Resource Committee of the Teradata Board of Directors (the
“Committee”), unless otherwise provided for by mandatory local law provisions.
The pro rata portion of the Share Units that will become fully Vested will be
determined by multiplying the total number of the Share Units awarded pursuant
to this Agreement by a fraction, the numerator of which is the number of full
and partial months of employment that you completed after the date of grant of
this award (the “Date of Grant”), and the denominator of which is the total
number of months during the period beginning on the Date of Grant and ending on
your Vesting Date (subject to such rounding conventions as may be implemented
from time-to-time by the third party Plan administrator). For purposes of
determining any pro rata Vesting of your Share Units, your period of employment
with Teradata shall not include any leave of absence, other than an approved
leave of absence from which Teradata reasonably expects that you will return to
perform services for Teradata.
Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted Share Unit award is not assumed,
converted or replaced by the continuing entity, the Share Units shall become
fully Vested immediately prior to the Change in Control. In the event of a
Change in Control wherein this restricted Share Unit award is assumed, if your
employment is terminated by Teradata other than for Cause or Disability during
the twenty-four (24) months following the Change in Control, the Share Units
shall become fully Vested immediately upon your termination of employment. If
you are a participant in the Teradata Change in Control Severance Plan, a
Teradata Severance Policy or a similar arrangement that defines “Good Reason” in
the context of a resignation following a Change in Control and you terminate
your employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control, the Share Units shall become fully Vested
immediately upon your termination of employment.
3.Except as may be otherwise provided in this Section 3, when Vested, the Share
Units will be paid to you within 30 days after the Vesting Date in Shares (such
that one Share Unit equals one share of Teradata Common Stock).

    

--------------------------------------------------------------------------------

    

To the extent that you are a U.S. taxpayer, the Share Units become Vested
pursuant to Section 2 of this Agreement and your right to receive payment of
Vested Share Units constitutes a “deferral of compensation” within the meaning
of Section 409A of the Code, then payment of such Share Units shall be subject
to the following rules: (i) the Share Units will be paid to you within 30 days
after the earlier of (a) your “separation from service” within the meaning of
Section 409A of the Code, or (b) the Vesting Date; (ii) notwithstanding the
foregoing, if the Share Units become payable as a result of your “separation
from service” within the meaning of Section 409A of the Code (other than as a
result of death), and you are a “specified employee” as determined under
Teradata's policy for determining specified employees on the date of your
separation from service, the Share Units shall be paid on the first business day
after the date that is six months following your “separation from service”
within the meaning of Section 409A of the Code; and (iii) Teradata may, in its
sole discretion and to the extent permitted by Treasury Regulation §
1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay all outstanding Share
Units to you within 30 days before or 12 months after a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of Teradata within the meaning of Section
409A of the Code.    
4.By accepting this award, unless disclosure is required or permitted by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this Section
4.
5.At all times before your Vesting Date, the Share Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by will or by the
laws of descent and distribution upon your death. As soon as practicable after
your Vesting Date, Teradata will instruct its transfer agent and/or its third
party Plan administrator to record on your account the number of Shares
underlying the number of Share Units to be paid to you in Shares and such Shares
will be freely transferable.
6.Any cash dividends declared before your Vesting Date on the Shares underlying
the Share Units shall not be paid currently, but shall be converted into
additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s Common Stock on the Dividend Payment Date.
7.Regardless of any action Teradata or your employer who is a Teradata affiliate
(the “Employer”) takes with respect to any or all income tax, payroll tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you or deemed by Teradata or the Employer to
be an appropriate charge to you even if technically due by Teradata or the
Employer (“Tax-Related Items”), you acknowledge that the ultimate liability for
all Tax-Related Items is and remains your responsibility and may exceed the
amount actually withheld by Teradata or the Employer. You also agree that you
solely are responsible for filing all relevant documentation that may be
required of you in relation to this award or any Tax-Related Items, such as but
not limited to personal income tax returns or reporting statements in relation
to the grant or vesting of this award or the subsequent sale of Shares acquired
pursuant to such award and the receipt of any dividends or Dividend Units. You
further acknowledge that Teradata and/or the Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Share Unit grant, including the grant,
vesting or settlement of the Share Units, the issuance of Shares upon settlement
of the Share Units, the subsequent sale of Shares acquired

2



--------------------------------------------------------------------------------

    

pursuant to such issuance and the receipt of any dividends and/or Dividend
Units; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Share Units to reduce or eliminate your
liability for such Tax-Related Items or to achieve any particular tax result.
Further, if you have become subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, you acknowledge
that Teradata and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to Teradata or the Employer, to
satisfy all Tax-Related Items. In this regard, you authorize Teradata and/or the
Employer, or their respective agents, at their discretion and pursuant to such
procedures as Teradata may specify from time to time, to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a)withholding from any wages or other cash compensation paid to you by Teradata
and/or the Employer;
(b)withholding otherwise deliverable Shares to be issued upon vesting/settlement
of the Share Units; or
(c)withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Share Units either through a voluntary sale or through
a mandatory sale arranged by Teradata (on your behalf pursuant to this
authorization).
To avoid negative accounting treatment, Teradata may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you shall be
deemed to have been issued the full number of Shares subject to the Vested Share
Units, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan. You shall pay to Teradata and/or the Employer any
amount of Tax-Related Items that Teradata and/or the Employer may be required to
withhold as a result of your participation in the Plan that cannot be satisfied
by the means previously described. Teradata may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
Section 7.
8.You understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that Teradata is neither responsible for any
foreign exchange fluctuation between your local currency and the United States
Dollar (or the selection by Teradata or the Employer in its sole discretion of
an applicable foreign currency exchange rate) that may affect the value of this
award (or the calculation of income or any Tax-Related Items thereunder) nor
liable for any decrease in the value of Shares or this award. In addition, the
ownership of Shares or assets and holding of bank or brokerage account abroad
may subject you to reporting requirements imposed by tax, banking, and/or other
authorities in your country, and you understand and agree that you solely are
responsible for complying with such requirements.


9.The Share Units will be forfeited if your employment is terminated by Teradata
for Cause or if the Committee determines that you engaged in misconduct in
connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded

3



--------------------------------------------------------------------------------

    

by the Committee in its sole discretion and permitted by applicable law, you
shall (i) return to Teradata all Shares that you have not disposed of that have
been acquired pursuant to this Agreement during the twelve (12) months prior to
the date of your termination of employment, and (ii) with respect to any Shares
acquired pursuant to this Agreement during the twelve (12) months prior to the
date of your termination of employment and that you have disposed of, pay to
Teradata in cash the Fair Market Value of such Shares on the date acquired.
10.In exchange for the Share Units, you agree that during your employment with
Teradata and, to the extent applicable by law, for a period of twelve (12)
months after your termination of employment (or if applicable law mandates a
maximum time that is shorter than twelve months, then for a period of time equal
to that shorter maximum period), regardless of the reason for termination, you
will not, without the prior written consent of the Chief Executive Officer of
Teradata: (i) render services directly or indirectly to, or become employed by,
any Competing Organization (as defined in this Section 10 below) to the extent
such services or employment involves the development, manufacture, marketing,
sale, advertising or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by Teradata to its
customers and upon which you worked or in which you participated during the last
two (2) years of your Teradata employment; (ii) directly or indirectly recruit,
hire, solicit or induce, or attempt to induce, any exempt employee of Teradata
to terminate his or her employment with or otherwise cease his or her
relationship with Teradata; or (iii) solicit the business of any firm or company
with which you worked during the preceding two (2) years while employed by
Teradata, including customers of Teradata. If you breach the terms of this
Section 10, you agree that in addition to any liability you may have for damages
arising from such breach, any unvested Share Units will be immediately
forfeited, and, to the extent permitted by applicable law, you agree to pay to
Teradata the Fair Market Value of any Share Units that Vested or cash paid to
you in lieu of such Share Units during the twelve (12) months prior to the date
of your termination of employment. Such Fair Market Value shall be determined as
of your Vesting Date. You understand and agree that Teradata has the right to
satisfy your obligation to refund the Fair Market Value of any Share Units that
Vested or cash paid in lieu of such Share Units by any method or combination of
methods described in Section 7.
As used in this Section 10, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.
11.In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by Teradata, it is discretionary in nature and it may be modified,
suspended or terminated by Teradata at any time; (b) the grant of the Share
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Share Units, or benefits in lieu of Share
Units, even if Share Units have been granted repeatedly in the past; (c) all
decisions with respect to future Share Unit grants, if any, will be at the sole
discretion of Teradata; (d) your participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate your employment relationship at any time;
(e) your participation in the Plan is voluntary; (f) the Share Unit grant and
the Shares subject to the Share Units are not intended to replace any pension
rights or compensation; (g) the Share Unit grant is an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to Teradata and which is outside the scope of your employment contract, if any;
(h) the Share Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses, long-

4



--------------------------------------------------------------------------------

    

service awards, pension or retirement or welfare benefits or similar payments
and in no event should be considered as compensation for, or relating in any
way, to past services for Teradata; (i) the Share Unit grant and your
participation in the Plan will not be interpreted to form an employment contract
or relationship with Teradata; (j) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (k) in consideration of the
grant of the Share Unit, no claim or entitlement to compensation or damages
shall arise from forfeiture of the Share Unit resulting from termination of your
employment by Teradata (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release Teradata from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting the award,
you shall be deemed irrevocably to have waived your entitlement to pursue such
claim; (l) in the event of involuntary termination of your employment (whether
or not in breach of local labor laws), your right to receive Share Units and
vest in Share Units under the Plan, if any, will terminate effective as of the
date that you are no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include any period of “garden leave” or similar period pursuant to local law);
the Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of your Share Unit grant; (m) Teradata is
not providing any tax, legal or financial advice, nor is Teradata making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Shares; and (n) you are hereby advised to consult with
your own personal tax, legal and financial advisors regarding your participation
in the Plan before taking any action related to the Plan.
12. You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Share Unit grant materials by and among, as
applicable, the Employer and Teradata for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that Teradata and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize Teradata and the recipients which may assist
Teradata (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

5



--------------------------------------------------------------------------------

    

13.You understand and agree that you are responsible at all times for
understanding and following Teradata’s policies with respect to insider trading,
as well as any insider restrictions imposed by local law.
14.The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid, in whole or in part, it shall
be severed and shall not affect any other part of this Agreement, which will be
enforced as permitted by law.
15.The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee at any time.
16.The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 14 of the Plan.
17.In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.
18.You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such shares of common stock have been delivered to you in accordance with
Section 3 of this Agreement. The obligations of Teradata under this Agreement
will be merely that of an unfunded and unsecured promise of Teradata to deliver
Shares in the future following Vesting of the Share Units, and your rights will
be no greater than those of an unsecured general creditor. No assets of Teradata
will be held or set aside as security for the obligations of Teradata under this
Agreement.
19.The Share Units and the provisions of this Agreement are governed by, and
subject to, the laws of the State of Delaware, U.S.A. without reference to
principles of conflicts of law, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of Ohio and agree that such litigation shall be conducted only in
the courts of Montgomery County, Ohio or the federal courts for the United
States for the Southern District of Ohio, and no other courts, where this grant
of Share Units is made and/or to be performed.
20.Teradata may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.
21.If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.
22.Notwithstanding any provision herein, your participation in the Plan shall be
subject to any special terms and conditions as set forth in any appendix for
your country (the “Appendix”). Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent Teradata determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
23.By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent

6



--------------------------------------------------------------------------------

    

to, all of the terms and conditions of this Agreement and the Plan and any
action taken under this Agreement or the Plan by the Committee, the Board of
Directors or Teradata, in any case in accordance with the terms and conditions
of this Agreement.
24.Teradata reserves the right to impose other requirements on your
participation in the Plan, on the Share Units and any Shares acquired under the
Plan, to the extent Teradata determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

7

